Citation Nr: 1542519	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  12-11 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include as due to asbestos and/or lead paint exposure.

2.  Entitlement to service connection for a sleep disorder, to include as due to asbestos and/or lead paint exposure and/or secondary to a respiratory disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1957 to February 1961.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This appeal consists of a paper claims file and documents in the Veterans Benefits Management System (VBMS) and Virtual VA.  VBMS contains the Veteran's representative's appellate brief and irrelevant documents.  Virtual VA contains duplicative documents.  The Board has reviewed the documents in both the paper claims file and the electronic claims files in rendering this decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his respiratory disorder and sleep apnea are due to in-service exposure to asbestos and/or lead paint.  A review of the record reveals that remand is necessary to obtain VA examinations and relevant medical records.  

First, remand is required to obtain outstanding VA medical records.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2) (West 2014); 38 C.F.R. §3.159(c)(2), (c)(3) (2015).  The Veteran indicated that he sought treatment for breathing problems and sleep apnea at the VA Medical Center in Pittsburgh, Pennsylvania in February 2007 and May 2007.  See February 2010 VA Form 21-4142 Authorization for Release.  However, the record does not contain VA medical records prior to July 2009 or after February 2010.  The AOJ thus should obtain outstanding VA treatment records, to specifically include records dated from February 2007 to July 2009 and from February 2010 to the present. 

Second, remand is required to provide required notice to the Veteran.  Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The issue of service connection for a sleep apnea as secondary to a respiratory disorder was raised in the Veteran's Appeal Brief.  See Appeal Brief, at 2.  On remand the AOJ should provide the Veteran additional VCAA notice regarding the requirements for establishing secondary service connection.

Third, remand is required to verify if the Veteran had any lead exposure during service.  The Veteran contends that his respiratory disorder and sleep disorders were caused by exposure to lead paint during service.  Specifically, the Veteran reported using wired brushes to paint ships with red lead paint.  The Veteran's report of exposure to lead paint seems consistent with his service in the Navy; however, the record contains no additional supporting evidence and development regarding this issue has not yet been conducted.  On remand, the RO should make reasonable efforts to verify the Veteran's potential exposure to lead.  

Fourth, remand is required to obtain VA examinations.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the evidence shows relevant diagnoses.  In a November 1997 letter, Dr. AS noted pleural changes consistent with asbestos-related pleural disease.  In a January 1999 asbestos evaluation, Dr. JH concluded that the Veteran's chest x-ray findings were consistent with asbestos-related pleural disease.  Dr. J.H. noted that the Veteran was exposed to asbestos from January 1962 to March 1985, which is post-service discharge, and further noted the Veteran's 20 year history of smoking tobacco.  In the prognosis section, Dr. J.H. highlighted the latency period between occupational asbestos exposure and the onset of clinical asbestos-related disease.  VA medical records reflect a diagnosis of sleep apnea.  See July 2009 VA medical record.  

Additionally, the Veteran reported that he was exposed to asbestos materials and insulation while serving in the Navy aboard the U.S.S. Mullinnix (DD-994) and the U.S.S. Roberts (DE-749).  The Veteran's service records do not expressly show that he was exposed to asbestos during military service.  However, the record contains other evidence probative of asbestos exposure. 

The Veteran's military occupational specialty (MOS) was Boatswain's Mate (BM 0100).  See DD-214.  According to the VA Adjudication Manual, the MOS had a minimal probability of exposure to asbestos.  See M21-1, Part IV, Subpart ii, Ch.1, Sec. I, Para. 3c.  Personnel records reflect that the Veteran served aboard the U.S.S. Mullinnix from May 1958 to February 1961 and transferred to the U.S.S. Roberts in February 1961 for the remainder of his enlistment.  In support of his claim, the Veteran submitted a Navy Safety Training Article indicating that pipes throughout naval ships were covered with asbestos and that all ships built prior to 1980 must be treated as though they contain friable systems asbestos thermal insulation.  See Appeal Brief; Navy Article Attachment.  

The Veteran also reported that he used an asbestos fire blanket while performing welding duties during service.  The Veteran is competent to report facts or events that he observed or that are within the realm of his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 38 C.F.R. § 3.159(a)(2).  Personnel records reflect that the Veteran completed firefighting training.  Additionally, the Veteran submitted a November 1956 article from the Navy's All Hands publication indicating that although the Navy was in the process of changing to a fiberglass material, asbestos materials were utilized for fire suits.  See Brief Appeal; All Hands Attachment.  

Service treatment records show that the Veteran was seen for complaints of a cough/cold in October 1957, but are otherwise silent for treatment of sleep apnea or any asbestos related pulmonary problems.  Additionally, a February 1961 examination prior to release from active duty noted that the Veteran's lungs and chest were normal.  

Given the Veteran's current sleep apnea diagnosis and evidence of asbestos-related pleural disease, the Board finds that there is competent evidence of a current disability.  As noted above, the evidence suggests the possibility of in-service exposure to asbestos and lead.  Although the etiology of the Veteran's sleep disorder and respiratory problems is unclear, the low threshold standard to secure a VA examination is met.  See McLendon, 20 Vet. App. 79.  Further, the Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of a claim.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, the Board finds that remand is necessary to provide the Veteran a VA examination to determine the exact nature and etiology of the Veteran's respiratory and sleep disorders, to include whether the Veteran's sleep disorder is secondary to a respiratory disorder.  See 38 C.F.R. § 3.310 (2015).  

Finally, remand is required to attempt to obtain additional information about post-service asbestos exposure.  As noted above, a January 1999 private asbestos evaluation reported that the Veteran was exposed to asbestos from January 1962 to March 1985, which is after separation from active service.  The record contains insufficient information to determine the exact nature of the Veteran's post service exposure.  The Board notes that the RO requested information from the Veteran regarding his post-service employment; however, the Veteran failed to provide the requested information.  On remand, the Veteran should be afforded an additional opportunity to respond to requests for information regarding his post-service employment and exposure to asbestos.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include records from Pittsburgh, Pennsylvania dated from February 2007 to July 2009 and from February 2010 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Send the Veteran a VCAA notice letter in connection with his claim for service connection for a sleeping disorder, as secondary to a respiratory disorder.  

3.  Conduct all necessary development for confirmation of exposure to lead-paint.  Development should include contacting the service department, the National Personnel Records Center, or any other appropriate entity to attempt to verify the Veteran's alleged in-service lead paint exposure.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

4.  Request information from the Veteran regarding his post-service employment and exposure to asbestos.  The Veteran is directed to fully respond to any such request.  All attempts to procure records should be documented in the file.  When the development is completed, the AOJ should make a finding regarding the nature and extent of such exposures that are substantiated.  

5.  After all additional records are associated with the claims file, provide the Veteran a VA examination to determine the nature and etiology of any current respiratory disorders.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each diagnosed respiratory disorder was caused or aggravated by the Veteran's military service, to include as due to asbestos and lead exposure.  In determining the etiology of any identified respiratory disorder, the examiner must presume there was in-service asbestos exposure.  The examiner must also consider lead exposure alleged by the Veteran, as well as any asbestos and lead exposure from the Veteran's civilian career.  

6.  After all additional records are associated with the claims file, provide the Veteran a VA examination to determine the nature and etiology of any current sleep disorders.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each diagnosed sleep disorder was caused or aggravated by the Veteran's military service, to include as due to asbestos and lead exposure.  

The examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's respiratory disorder caused or aggravated the sleep disorder.  

In determining the etiology of any identified sleep  disorder, the examiner must presume there was in-service asbestos exposure.  The examiner must also consider lead exposure alleged by the Veteran, as well as any asbestos and lead exposure from the Veteran's civilian career.  

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

